DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-6, 10, 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed towards a method for decoding a video, method for encoding a video, and corresponding non-transitory readable recoding medium storing a bitstream generated by an image encoding method. The closest prior art is directed towards Chien et al., (U.S. Pub. No. 2016/0366435), Lee et al., (U.S. Pub. No. 2019/03133113 A1) and Park et al., (U.S. 2014/0307789 A1) and Kim et al., (U.S. Pub. No. 2014/0307789 A1). Chien is directed towards motion vector prediction in video codecs. More specifically, advanced motion vector prediction may be achieved by deriving motion vectors for sub-blocks (e.g. sub-prediction units (Pus)) for a given block (e.g., a prediction unit (PU)) from spatial and temporal neighboring blocks. Lee discloses a method and an apparatus for encoding a video signal according to the present invention may obtain a prediction block by performing inter prediction for a current block, determining an illumination compensation parameter for the current block, performing illumination compensation for the prediction block using the illumination compensation parameter, and encode information indicating whether the illumination compensation is performed for the current block. Park discloses when the current coding block is partitioned into 4 subblocks having a same size, inter prediction parameter information for a top left subblock of the 4 subblocks is obtained from a top left neighbor block adjacent to the current coding block, inter prediction parameter information for a top right subblock of the 4 subblocks is obtained from a top neighbor block adjacent to the current coding block, inter prediction parameter information for a bottom left subblock of the 4 subblocks is obtained from a left neighbor . 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486